Citation Nr: 1142261	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for panic disorder and agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), located in Nashville, Tennessee.

In August 2008, the Veteran presented testimony before a Decision Review Officer during a hearing at the RO.  In August 2011, the Veteran testified at a video conference hearing over which the undersigned.  A transcript of each hearing has been associated with his claims file.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts entitlement to service connection for panic disorder and agoraphobia as due to an in-service sexual assault.  A review of the record reveals that not all of the Veteran's treatment records have been associated with the claims file.  VA treatment records indicate that the Veteran began receiving treatment at the Memphis, Tennessee, VA Medical Center (VAMC) in 1996 and thereafter, in 1998, at the Nashville VAMC.  Currently, VA treatment records dating from 2006 through 2008 have been associated with the record.  The Veteran has also testified that shortly after his discharge from service he began seeking treatment , three to four times a week, for his panic attacks at various emergency rooms and walk-in clinics.  Accordingly, the RO must endeavor to obtain and associate with the claims file any outstanding treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In this case, the Board notes that the Veteran has not been afforded a VA examination in connection with his current claim.  A review of the VA treatment records demonstrates treatment for and diagnoses of panic disorder with agoraphobia.  The Veteran has testified that he began experiencing symptoms of panic and anxiety shortly after his sexual assault and continuously since his discharge from service.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any psychiatric disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file and ensure that all notification and development action required by the revised 38 C.F.R. § 3.304 (f)(3), and by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002). 

2.  The RO/AMC shall contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his claimed psychiatric disorder since his discharge from service.  After he has signed any appropriate releases, those records, to specifically include treatment records from VAMCs in Memphis and Nashville, Tennessee, shall be obtained and associated with the claims file.

Even if the Veteran fails to respond to the above inquiry, the RO/AMC shall nevertheless request any records of treatment from the Memphis and Nashville, Tennessee, VAMCs since his discharge from service.

All attempts to procure records must be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  The RO/AMC shall schedule the Veteran for a VA psychiatric disorders examination to determine the precise nature and etiology of his asserted psychiatric disorder, manifested by panic disorder and agoraphobia.  All tests deemed necessary by the examiner are to be conducted.  The claims file  and a copy of this entire remand must be sent to the examiner for review.  

The examiner is directed to summarize the medical history, including service treatment records and the onset and course of any psychiatric disorder; describe any current psychiatric symptoms and manifestations; and provide diagnoses for any and all psychiatric pathology identified.  

If a psychiatric disorder, to include one manifested by panic disorder and agoraphobia, is diagnosed, the examiner shall opine as to whether it is at least as likely as not that any such disorder had its onset during the Veteran's active service or within the one-year period following discharge, or is the result of active service or any incident thereof, to include as due to an in-service sexual assault.  

In doing so, the examiner must also acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why an opinion cannot be provided without resort to speculation and set forth whether all reasonable avenues at reaching such the requested opinion have been exhausted.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

